Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Social Services dated September 23, 1994, which, after a hearing, denied the petitioner’s application to expunge a report maintained by the New York State Central Register of Child Abuse and Maltreatment, dated April 10, 1992, that he had maltreated his minor son.
Adjudged that the petition is granted, on the law, without costs or disbursements, the determination is annulled, and the report of maltreatment is expunged.
The determination denying the petitioner’s application to expunge a report that he had maltreated his minor son is not supported by substantial evidence (see, CPLR 7803 [4]). Under the circumstances of this case the bruises on the child’s arm do not indicate that the child was "maltreated” pursuant to Social Services Law § 412 (2) (a). Miller, J. P., Pizzuto, Joy and Friedmann, JJ., concur.